Eckert, J. The claimant, La Yawn Campbell Forshier, Jr., contracted typhoid fever on September 6, 1939, while in the employ of the respondent as an assistant stenographer at the Manteno State Hospital. Claimant did not thereafter return to work at the institution, and resigned as of December 31, 1939. During the period of her absence, from September 6,1939, to December 31,1939, she was paid by the respondent the total sum of $201.25. At the time of her illness, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the illness and claim for compensation were made within the time provided by the Act. Claimant had no children under sixteen years of age. It is stipulated that a typhoid fever epidemic existed at the Manteno State Hospital from July 10, 1939, to December 10, 1939. The typhoid fever contracted by the claimant was accidental, and arose out of, and in the course of her employment at the Manteno State Hospital, and any injury arising therefrom is compensable under the provisions of the Workmen’s Compensation Act. Ade vs. State, 13 C. C. R. 1. Claimant seeks an award for total permanent disability. On September 28, 1944, however, claimant was examined at the Chicago State Hospital, by a staff physician, and it is stipulated that the report of this physical examination may be considered prima facie evidence as to claimant’s condition. From such examination, it appears that claimant is suffering from no disability, or defect of any kind, even remotely connected with the attack of typhoid fever suffered while in the employ of the respondent at the Manteno State Hospital. An award denied; case dismissed.